Perkins, J.
— On appeal from an appropriation of land by the railroad company, appellant.
On the trial of the question of damages in the circuit court, the court, over appellant’s objection, allowed the witnesses to express their opinions as to the amount of damages to the appellee’s land, which would he occasioned by the construction through it of the proposed railroad.
Thus, defendant asked a witness the following question :
“How much less would this farm be worth, taken as a whole, with the railroad crossing it, than it would be without the railroad running across it, regardless of the Chicago and Canada Southern Railroad, and taking into consideration the shape the plaintiff’s road cuts the land, the value of the land actually appropriated *481by the railroad company for its own use, the additional fencing required, the inconvenience of crossing and reerossing the railroad track, and taking into consideration likewise the condition it leaves the farm in as to water ? ” To the answering of which the plaintiff objected, for the reason that it .called for the opinion of the witness, etc., but the objection was overruled, and exception taken.
The witness answered, “ I would say, about one thousand dollars.”
He then itemized. One item was the depreciation in the value of the land south of the railroad and north of the highway, ten dollars per acre — twelve acres, one hundred and twenty dollars, etc.
A motion for a new tidal for this cause was overruled, and exception taken.
The overruling of that motion is assigned for error in this court. )
The judgment is reversed, with costs, and the cause remanded, upon the authority of The Baltimore, Pittsburgh and Chicago R. W. Co. v. Stoner, post, p. 579,and cases cited.